Citation Nr: 9920667	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  92-08 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
June 5, 1970, to November 18, 1970; from July 25, 1971, to 
August 8, 1971; and from August 5 to August 19, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for a 
psychiatric disorder.

In a decision dated May 18, 1995, the Board, in pertinent 
part, referred this claim to the RO for adjudication, finding 
that it was not intertwined with the other claims before the 
Board.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court).  In January 
1999, the Court issued a Memorandum Decision which, in 
pertinent part, remanded this issue to the Board for 
adjudication. 


REMAND

Additional due process and evidentiary development are needed 
prior to appellate consideration of this claim. 

Due process

In a VA Form 9 submitted in April 1993, the appellant raised, 
for the first time, a claim of entitlement to service 
connection for a psychiatric condition.  A November 1993 
rating decision denied this claim.  The Court's January 1999 
Memorandum Decision found that either a January 1994 
statement from the appellant or February 1994 Statement of 
Accredited Representation in Appealed Case was sufficient to 
constitute a notice of disagreement (NOD) with the November 
1993 rating decision denying this claim.

It is proper to remand this claim because the appellant has 
not been provided an adequate statement of the case (SOC) on 
this issue.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  A supplemental 
statement of the case (SSOC) was issued in December 1993 that 
addressed this issue.  That SSOC, however, was incorrectly 
issued by the RO.  The SSOC was, in fact, the first notice to 
the appellant of the November 1993 denial of this claim.  As 
of the date the SSOC was issued, the appellant had not 
disagreed with the denial of this claim.  A SOC will only be 
issued after a claimant has disagreed with a denial of 
benefits, and a claimant can only perfect an appeal of such a 
denial after submitting a NOD and receiving a SOC.  See 
38 C.F.R. §§ 19.26, 19.29, 19.30, 20.200, 20.202, 20.300, and 
20.302 (1998). 

Accordingly, upon remand, the RO must issue an adequate SOC 
to the appellant regarding the denial of his claim for 
service connection for a psychiatric disorder.  However, this 
issue will be returned to the Board after issuance of the SOC 
only if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.  Although there has been a 
jurisdiction-conferring NOD on this issue as the Court 
concluded in its Memorandum Decision, the appellant has not 
perfected his appeal of this issue to the Board for the 
reasons discussed above.

Evidentiary development

Where a claimant has filed an application for benefits and VA 
has notice of the existence of evidence that may be 
sufficient to well-ground his claim, VA has a duty to inform 
the appellant of the necessity to submit that evidence to 
complete his application for benefits.  See Graves v. Brown, 
8 Vet. App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  Accordingly, 
the following development should be completed.

The evidence of record indicates that the appellant had a 
history of psychiatric complaints and treatment both prior to 
and during his period of service.  He indicated during the 
1993 VA examination that he was hospitalized eight times 
prior to service at Clara Maass Memorial Hospital and Essex 
County Hospital.  Attempts were made by the RO to obtain 
these records in 1993.  No such records were received, but 
the RO did not notify the appellant of the failure to obtain 
the preservice records.  The Board feels that another attempt 
should be made to obtain the records and notes correspondence 
in the file from Clara Maass Hospital to the effect that date 
of birth and specific dates of admission are required to 
search for the records.  The appellant should be requested to 
again fill out the necessary release forms with specific 
dates of treatment, so the RO can request such records.  If 
the RO is unable to obtain these records, it should inform 
the appellant so that he can submit such records himself.  

A letter from Eugene Hrabarchuk, M.D., dated in April 1973 
indicated that the appellant had been treated for a 
psychiatric disorder since July 1972.  It was also noted that 
the appellant had been hospitalized at Clara Maass Memorial 
Hospital in January 1973 and March 1973.  Furthermore, the 
appellant has reported receiving psychiatric treatment from 
Dr. Joseph Daniels during the 1970s and has submitted 
evidence indicating that he received psychotherapy at the 
Center for Growth and Reconciliation in 1982 and 1983.  The 
only records in the claims folder from the Center for Growth 
and Reconciliation are billing statements.  No attempt has 
been made to obtain any of these clinical records.  These 
treatment records may be relevant to the appellant's claim, 
and an effort to obtain them is therefore warranted.

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Request that the appellant complete 
the necessary releases for (1) Clara 
Maass Memorial Hospital for all 
hospitalizations prior to 1974, including 
hospitalizations in January and March 
1973; (2) Essex County Hospital for all 
hospitalizations prior to 1971; (3) 
Doctors Joseph Daniels and Eugene 
Hrabarchuk for treatment in the 1970s; 
and (4) the Center for Growth and 
Reconciliation for psychotherapy in 1982 
and 1983.  He must include all dates of 
treatment, so that the RO can request 
these records.  If the RO is unable to 
obtain any of these records, tell the 
appellant and his representative of the 
negative results, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  Thereafter, readjudicate the 
appellant's claim for service connection 
for an acquired psychiatric disorder, 
with application of all appropriate laws 
and regulations and consideration of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, provide 
the appellant and his representative a 
statement of the case, and allow an 
appropriate period of time for response.  
Notify the appellant that, if this issue 
is not resolved to his satisfaction, he 
must file a timely and adequate 
substantive appeal, and notify him of the 
time limit within which he must do so, in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (1998).  Allow an 
appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The appellant need 
take no further action until he is so informed; however, he 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).  

The purpose of this REMAND is to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



